[Cite as Sunderland v. Liberty Twp. Bd. of Zoning Appeals, 2021-Ohio-353.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 JAY L. SUNDERLAND                                     JUDGES:
                                                       Hon. Craig R. Baldwin, P.J.
         Plaintiff-Appellant                           Hon. William B. Hoffman, J.
                                                       Hon. John W. Wise, J.
 -vs-
                                                       Case No. 20 CAH 06 0023
 LIBERTY TOWNSHIP BOARD OF
 ZONING APPEALS

        Defendant-Appellee                             O P I N IO N




 CHARACTER OF PROCEEDINGS:                             Appeal from the Delaware County Court
                                                       of Common Pleas, Case No. 19 CV F 08
                                                       0477


 JUDGMENT:                                             Affirmed

 DATE OF JUDGMENT ENTRY:                               February 5, 2021


 APPEARANCES:


 For Plaintiff-Appellant                               For Defendant-Appellee

 CHRISTOPHER A. RINEHART                               PAUL-MICHAEL LA FAYETTE
 Rinehart Legal Services, LTD                          CARA M. WRIGHT
 P.O. Box 16308                                        Mazanec, Raskin & Ryder Co., LPA
 Columbus, Ohio 43216                                  175 South Third Street, Suite #1000
                                                       Columbus, Ohio 43215
 GRANT A. WOLFE
 Wolfe Law Offices
 100 E. Campus View Blvd., Suite #250
 P.O. Box 1505
 Columbus, Ohio 43216
Delaware County, Case No. 20 CAH 06 0023                                                   2


Hoffman, J.
       {¶1}   Appellant Jay L. Sunderland appeals the judgment entered by the Delaware

County Common Pleas Court dismissing his appeal from the decision of Appellee Liberty

Township Board of Zoning Appeals.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   Thornwood, LLC (hereinafter “Thornwood”) owns property directly adjacent

to residential property owned by Appellant. In November of 2017, Appellant brought the

construction of earthen mounds on Thornwood’s property to the attention of Liberty

Township, complaining the mounds violated the township zoning ordinance because

Thornwood failed to obtain a zoning permit prior to their construction. Tracey Mullenhour,

the township zoning inspector, initially determined the earthwork mounds met the

definition of “structure” pursuant to the Liberty Township Zoning Resolution, and a permit

was therefore required.     After further inquiry, Inspector Mullenhour determined the

earthen mounds constituted a structure incident to the use of the land for agriculture, and

fell outside the regulation of the zoning resolution; therefore, no permit was required.

       {¶3}   Appellant appealed the Zoning Inspector’s determination to Appellee on

June 11, 2018. Appellant argued the earthen mounds are “structures” within the meaning

of the zoning resolution and were not incident to an agricultural purpose, and therefore

the earthen mounds were impermissible absent a zoning permit. Appellee held an

evidentiary hearing and issued its decision August 1, 2019, finding the earthen mounds

were incident to agricultural use within the meaning of the zoning resolution, and therefore

the township did not have the authority to regulate their construction.

       {¶4}   On August 29, 2019, Appellant appealed the decision of Appellee to the

Delaware County Common Pleas Court. Thereafter, Appellee filed a motion to dismiss
Delaware County, Case No. 20 CAH 06 0023                                               3


the appeal as being moot.     Appellee argued the zoning resolution had been amended

effective October 16, 2019, to explicitly state the term “structure” did not include

landscape mounds or earthen mounds. Appellee argued even if Appellant prevailed on

the merits of his administrative appeal, under the current zoning resolution, Thornwood

cannot be compelled to secure the township’s approval for the mounds currently existing

on its property. Appellant filed a memorandum contra Appellee’s motion to dismiss, and

a motion to strike the motion to dismiss.

       {¶5}   The trial court granted Appellee’s motion to dismiss, finding the appeal to

be moot. It is from the May 4, 2020 judgment of the trial court Appellant prosecutes this

appeal, assigning as error:



              I. THE TRIAL COURT ERRED BY CONSIDERING EVIDENCE NOT

       CONTAINED IN THE TRANSCRIPT OF THE BZA PROCEEDINGS IN

       VIOLATION OF R.C. §2506.03.

              II. THE TRIAL COURT ERRED BECAUSE IT UNREASONABLY

       AND ARBITRARILY REFUSED TO CONSIDER EVIDENCE PROFFERED

       BY APPELLANT THAT THE AMENDMENTS TO THE ZONING

       RESOLUTION WERE LEGALLY INVALID ONCE IT DECIDED TO

       CONSIDER THE PROFFERED AMENDMENTS BY THE BZA.

              III. THE TRIAL COURT ERRED BECAUSE IT UNREASONABLY

       AND ARBITRARILY REFUSED TO PERMIT APPELLANT TO AMEND HIS

       PLEADINGS TO INCLUDE A CLAIM FOR DECLARATORY JUDGMENT.
Delaware County, Case No. 20 CAH 06 0023                                              4


             IV. THE TRIAL COURT ERRED BY IMPAIRING APPELLANT’S

      STATUTORILY CODIFIED VESTED SUBSTANTIVE RIGHT TO APPEAL

      THROUGH UNLAWFUL RETROACTIVE APPLICATION OF THE ZONING

      AMENDMENTS.

             V.    THE TRIAL COURT ERRED BY FINDING APPELLANT’S

      APPEAL IS MOOT.

             VI.    THE TRIAL COURT ERRED BY FAILING TO PERMIT

      APPELLANT TO SUPPLEMENT THE RECORD AS PERMITTED BY OHIO

      LAW.

             VII. THE TRIAL COURT ERRED BY FAILING TO FIND THAT THE

      LIBERTY TOWNSHIP ZONING INSPECTOR DID NOT HAVE LEGAL

      AUTHORITY TO ISSUE HER DECISION OF MAY 12, 2018.

             VIII. THE TRIAL COURT ERRED BY FAILING TO FIND THAT THE

      EARTHEN       STRUCTURES        AT     ISSUE   ARE   NOT   STRUCTURES

      INCIDENT TO AN AGRICULTURAL USE UNDER OHIO LAW.

             IX. THE TRIAL COURT ERRED BY VIOLATING APPELLANT’S

      CONSTITUTIONAL RIGHTS TO DUE PROCESS.



                                               I.

      {¶6}   In his first assignment of error, Appellant argues the trial court erred in

considering new evidence not included in the record of the hearing before Appellee,

specifically, the changes in the Liberty Township Zoning Resolution exempting earthen

mounds from the definition of “structure.”
Delaware County, Case No. 20 CAH 06 0023                                                  5


       {¶7}   R.C. 519.02 gives township trustees the power to regulate by resolution

certain incidents of activity in the unincorporated territory of their respective townships,

including the “uses of land for trade, industry, residence, recreation, or other purposes.”

Yorkavitz v. Bd. of Tp. Trustees of Columbia Tp., 166 Ohio St. 349, 351, 142 N.E.2d 655,

656–57 (1957). A township zoning resolution is not “evidence” in a case. To argue the

trial court can not consider an enacted zoning resolution because it is not “evidence” in

the case is akin to arguing the trial court could not consider a statute, case authority, or

administrative regulation because it was not presented in an evidentiary manner in the

proceedings before Appellee. As noted by the trial court in its decision, the current Zoning

Resolution, including the newly enacted Section 4.01 pertinent to the instant case, is

publicly available:



              And surely in deciding whether this case is moot…I can look to the

       Zoning Resolution that Liberty Township has enacted and has made

       publicly available. The current version of that Zoning Resolution is just as

       accessible to the parties as it is to me, and I feel duty bound to read it and

       to consider it, given that the BZA alleges that that resolution moots the case.

       I have not considered new evidence or different facts beyond those

       presented by the parties to the BZA, and I have not added anything to the

       record. I have simply examined the relevant law, which is the township’s

       Zoning Resolution.



       {¶8}   Judgment Entry, May 4, 2020, p.13.
Delaware County, Case No. 20 CAH 06 0023                                                  6


       {¶9}   The trial court did not consider new evidence pursuant to R.C. 2506.03 in

the instant case, the trial court considered new law applicable to the issue raised in the

administrative appeal. We find the trial court did not err in considering the newly enacted

Section 4.01 of the Liberty Township Zoning Resolution in its consideration of whether

the instant action was moot.

       {¶10} The first assignment of error is overruled.

                                              II., III.

       {¶11} We address Appellant’s second and third assignments of error together, as

Appellant does in his brief. Appellant argues the trial court erred in refusing to allow him

to present evidence the amendment to the zoning resolution concerning earthen mounds

is invalid, and erred in failing to allow him to amend his complaint to add a claim for

declaratory judgment, arguing the adoption of the amendment to the resolution did not

comply with Ohio law.

       {¶12} The instant action is an appeal from a decision of an administrative agency

pursuant to Revised Code Chapter 2506. The Court of Appeals for the Seventh District

discussed the distinction between an administrative appeal brought pursuant to Revised

Code Chapter 2506 and a declaratory judgment action seeking to hold a zoning resolution

unconstitutional in Basista Holdings, LLC v. Ellsworth Twp., 7th Dist. Mahoning No. 16

MA 0181, 2017-Ohio-9375, 107 N.E.3d 609, ¶¶ 22-23:



              While a common pleas court is to look at whether an administrative

       board's decision was constitutional, not all attacks based on alleged

       unconstitutional action may be brought in an administrative appeal. In
Delaware County, Case No. 20 CAH 06 0023                                               7


     Karches, the Ohio Supreme Court discussed the difference between the

     types of constitutional claims that can be asserted in an administrative

     appeal versus those which can only be advanced in a declaratory judgment

     action:

               “The R.C. Chapter 2506 appeal is a judicial review of a final

     administrative decision denying a variance to a property owner. The

     challenge is that a prohibition against a specific proposed use is

     unconstitutional; and the task of the trial court is to determine whether the

     prohibition against the specific proposed use has any reasonable

     relationship to the legitimate exercise of police power by the municipality.

     Thus, the determination turns on the specific proposed use of the property.

               In contrast, a declaratory judgment action challenges the

     constitutionality of an existing zoning ordinance. The action does not call

     into issue the denial of a variance, even though, as discussed subsequently,

     exhaustion of the administrative variance procedure is usually required prior

     to initiating a declaratory judgment action. The overall constitutionality of a

     zoning ordinance as applied to a particular parcel of property is the central

     question. It may, but need not, involve a question as to the constitutionality

     of a prohibition against a specific proposed use. The declaratory judgment

     action is independent from the administrative proceedings and it is not a

     review of a final administrative order. (Citations omitted.)”

               Id. at 16, 526 N.E.2d 1350.
Delaware County, Case No. 20 CAH 06 0023                                                8


             Here, Appellant broadly challenges the constitutionality of the 1969

      zoning ordinance as a whole, even though maintaining that it is challenging

      the ordinance “as applied” to Appellant's property. While an “as applied”

      constitutional challenge is properly reviewed in an administrative appeal,

      when Appellant's challenge is read in its entirety, Appellant is clearly making

      an attack on the constitutionality of the 1969 zoning ordinance as a whole

      on its face, citing errors in drafting the ordinance, such as the failure to

      designate specific property lines so that any purchaser of property would be

      able to ascertain the zoning designation for a particular property. Appellant's

      challenge, then, is an attack on the overall constitutionality of the zoning

      ordinance instead of an attack on the manner in which an otherwise valid

      ordinance applies to Appellant's property and may not be raised in an

      administrative appeal.



      {¶13} Appellant’s argument the amended resolution was not adopted in

accordance with Ohio law, while not a constitutional claim, is a challenge to the legality

of the amendment as a whole on its face, and not a challenge to the application of the

amended resolution.    Therefore, we conclude based on Batista, the claim was not

appropriate for an administrative appeal.       As noted by the trial court, “Certainly

Sunderland remains free to pursue a declaratory-judgment action to challenge the

trustees’ action, but that would be in a different case against a different defendant or

defendants.” Judgment Entry, May 4, 2020, page 10. We find the trial court did not err

in refusing to allow Appellant to present evidence concerning the procedure used to adopt
Delaware County, Case No. 20 CAH 06 0023                                                  9


the amendment, nor did the court err in refusing to allow Appellant to add a cause of

action sounding in declaratory judgment to his administrative appeal, as such an action

would be different in nature from an administrative appeal and would be brought against

different defendants than Appellee in the instant case.

       {¶14} Appellant’s second and third assignments of error are overruled.

                                              IV., V.

       {¶15} We address Appellant’s fourth and fifth assignments of error together.

Appellant argues the trial court erred in applying the amended zoning resolution

retroactively in order to find his appeal moot.

       {¶16} As a general matter, courts will not resolve issues that are moot. In re

Brown, 10th Dist. Franklin No. 03AP–1205, 2005-Ohio-2425, 2005 WL 1177943, ¶ 15.

Actions are moot “when they are or have become fictitious, colorable, hypothetical,

academic or dead. The distinguishing characteristic of such issues is that they involve no

actual genuine, live controversy, the decision of which can definitely affect existing legal

relations. * * * ‘A moot case is one which seeks to get a judgment on a pretended

controversy, when in reality there is none, or a decision in advance about a right before it

has been actually asserted and contested, or a judgment upon some matter which, when

rendered, for any reason cannot have any practical legal effect upon a then-existing

controversy.’ ” Grove City v. Clark, 10th Dist. Franklin No. 01AP–1369, 2002-Ohio-4549,

2002 WL 2025334, ¶ 11, quoting Culver v. Warren, 84 Ohio App. 373, 393, 39 O.O. 506,

83 N.E.2d 82 (1948). In the instant case, the trial court found Appellant’s appeal was

rendered moot by the enactment of the amended zoning resolution, which changed the
Delaware County, Case No. 20 CAH 06 0023                                                  10


definition of “structure” to allow without restriction the earthen mounds at issue in this

case.

        {¶17} Appellant relies on Hamilton v. Fairfield Twp., 112 Ohio App.3d 255, 273,

678 N.E.2d 599, 611 (12th Dist. Butler 1996), for the proposition, “The right to prosecute

an R.C. Chapter 2506 annexation appeal to its conclusion becomes a vested substantive

right once the appeal is actually filed in the court of common pleas.” He argues based on

Hamilton, the new zoning resolution cannot be applied retroactively to terminate his right

to an appeal, which vested at the time he filed his appeal with the Delaware County

Common Pleas Court. We find Hamilton distinguishable from the instant case. In

Hamilton, a newly enacted statute retroactively terminated the parties’ right to an

annexation appeal while the appeal was pending          In the instant case, the new zoning

resolution does not terminate Appellant’s right to appeal, but rather potentially affects

Appellant’s ability to prevail on appeal, a crucial distinction.

        {¶18} Section 28, Article II of the Ohio Constitution prohibits the General

Assembly from passing retroactive laws and protects vested rights from new legislative

encroachments. Vogel v. Wells (1991), 57 Ohio St.3d 91, 99, 566 N.E.2d 154, 162 (1991).

The retroactivity clause nullifies those new laws which “reach back and create new

burdens, new duties, new obligations, or new liabilities not existing at the time the statute

becomes effective.” Miller v. Hixson, 64 Ohio St. 39, 51, 59 N.E. 749, 752 (1901).

        {¶19} Appellant argues if Thornwood is not forced to comply with the former

zoning resolution’s constraints on earthen mounds, Appellant’s vested right of an

administrative appeal and his vested property rights have been infringed upon. However,

Appellant’s right to prevail on appeal is not a vested right. Appellant has no vested
Delaware County, Case No. 20 CAH 06 0023                                                    11


property interest in the property at issue in the instant case, which is his neighbor’s

property and not Appellant’s property. Further, the amended resolution does not create

a new burden, duty, obligation, or liability; it lessons a burden on the affected landowners

in the township. As noted by the trial court, the logical extension of Appellant’s argument

Thornwood must forever be subject to the old zoning resolution concerning its earthen

mounds would result in women born before the Nineteenth Amendment was ratified in

1920 being forever denied the right to vote, or persons who became disabled before the

Americans with Disabilities Act took effect in 1990 could not benefit from its protections.

Judgment Entry, May 4, 2020, page 8.

       {¶20} We agree with the trial court the issue of retroactivity is a red herring in the

instant case. The trial court did not apply the new resolution retroactively to find the action

moot; rather, the trial court found the prospective application of the statute renders the

action moot, as Appellant would have no remedy even if he prevailed on the merits of his

appeal:



              And now that any structure-based permitting requirements have

       been eliminated for the mounds in question, I fail to see how Sunderland

       can hope to prevail in the end. Even were I to conclude that the BZA ought

       to have required the owner of the mounds to seek and secure a zoning

       permit from the zoning inspector to maintain the mounds, nothing in the

       current Zoning Resolution authorizes the township to regulate the mounds

       as structures.
Delaware County, Case No. 20 CAH 06 0023                                              12


             What would Sunderland have the township zoning inspector do on

      remand? Even were the zoning inspector to insist that the mounds’ owner

      apply for a zoning permit after a successful appeal by Sunderland in this

      case, the mounds’ owner could rightly flout that directive, as nothing in the

      current zoning code gives the zoning insper the authority to make such a

      demand. And were Sunderland then to challenge the continued presence

      of the unregulated mounds, the BZA would presumably rightly conclude that

      the mounds are permitted to remain on the land because they are not

      structures that the current Zoning Resolution regulates.

             In short, a win by Sunderland in this administrative appeal would

      inevitably be a meaningless one, as he cannot secure the ultimate relief that

      he seeks, which is an order from the township to remove the mounds

      because they are “structures” for which a permit must be obtained. The

      township has now evidently chosen to let any mounds like the at-issue

      mounds remain on agricultural lands, and no win by Sunderland in this

      appeal could compel the township to take a different view on that question.



      {¶21} Id. at p. 9-10.

      {¶22} For the reasons set forth in the well-reasoned opinion of the trial court, we

find Appellant’s administrative appeal was rendered moot by the adoption of the amended

zoning resolution.

      {¶23} The fourth and fifth assignments of error are overruled.
Delaware County, Case No. 20 CAH 06 0023                                               13


                                               VI.

      {¶24} In his sixth assignment of error, Appellant argues the court erred in denying

his motion to supplement the record pursuant to R.C. 2506.03, which was filed January

28, 2020, prior to Appellee’s motion to dismiss the appeal as moot. This motion to

supplement the record sought to supplement the record with evidence relevant to the

merits of the appeal from Appellee’s decision. Because we have found the trial court did

not err in dismissing the appeal on legal grounds without reaching the merits, Appellant’s

sixth assignment of error is moot.

      {¶25} The sixth assignment of error is overruled.

                                            VII., VIII.

      {¶26} Appellant’s seventh and eighth assignments of error both assign error to the

merits of Appellee’s decision. Because we have found the trial court did not err in

dismissing the action on the basis of mootness, these assignments of error are moot.

      {¶27} The seventh and eighth assignments of error are overruled.

                                               IX.

      {¶28} In his ninth assignment of error, Appellant argues generally his rights to due

process were violated when the court dismissed his appeal without notice and a hearing.

      {¶29} Appellant cites no authority for the proposition the trial court was required

to hold a hearing before dismissing the complaint. Appellee filed its motion to dismiss on

February 5, 2020. Appellant filed a lengthy memorandum in response with attachments

on February 21, 2020, as well as a motion to strike the motion to dismiss on March 2,

2020, and a reply to Appellee’s brief in opposition of the motion to strike on March 20,

2020. The trial court did not issue its ruling until May 4, 2020. Clearly, Appellant was
Delaware County, Case No. 20 CAH 06 0023                                               14


given notice of the possibility his case could be dismissed, as well as an opportunity to

be heard. We find no violation of due process in the proceedings of the trial court.

      {¶30} The ninth assignment of error is overruled.

      {¶31} The judgment of the Delaware County Common Pleas Court is affirmed.




By: Hoffman, J.
Baldwin, P.J. and
Wise, John, J. concur